DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/21/22 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamazaki (JP 2014-152988 A). A machine translation is provided herewith and is used for citation purposes of Hamazaki.
Regarding claim 1, Hamazaki discloses an apparatus comprising: a wall surface defined by arrangement of central axes of a plurality of cooling tubes 9 in which a cooling medium flows (paragraph 19); and an opening 11 formed in a part of the wall surface in which a burner 3 is inserted and installable (paragraph 19), wherein each of the plurality of cooling tubes forming the opening has a straight portion and a curved portion, wherein the plurality of cooling tubes include a first cooling tube whose first virtual axis extending in an axial direction of the straight portion overlaps the opening, and a second cooling tube whose second virtual axis extending in an axial direction of the straight portion is located outside an outer circumference of the opening in a radial direction, wherein the curved portion of the first cooling tube is arranged so as to form a curve along the outer circumference surface of the opening and on a surface along the wall surface, or arranged so as to be spaced apart by a predetermined distance or less from the wall surface in a direction orthogonal to the wall surface and form a curve, and wherein the curved portion of the second cooling tube is arranged so as to be spaced apart from the first cooling tube in a direction orthogonal to the wall surface and form a curve (see Figure 3). It should be noted that many of the claimed features are not specifically cited in the reference. It is the Office’s position that Figure 3 encompasses all of the claim limitations. A formal translation has been requested to better cite this foreign reference and will be provided to Applicant upon receipt.
Regarding claim 4, Hamazaki discloses that the curved portions of a plurality of first cooling tubes are arranged on a surface along the wall surface (see Figure 3).
Regarding claim 5, Hamazaki discloses that the curved portions of a plurality of second cooling tubes are arranged outside the wall surface in a radial direction with respect to the first cooling tube (see Figure 3).
Regarding claims 6-8, Hamazaki discloses a detachable closed vessel 13 installed inside and outside with respect to the wall surface around the opening 11 and connected to an outside to an outside of the wall surface and the burner 3 (see Figure 1), the closed vessel 13 filled with refractory material 15 (paragraph 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki as applied to claim 1 above, and further in view of Hashimoto (JP 2017-155971 A1). A machine translation is provided herewith and is used for citation purposes of Hashimoto.
Hamazaki discloses that the wall surface has a cylindrical (curved) shape (paragraph 19) and that the burner can produce combustion gas (paragraph 18). Hamazaki does not disclose fins. Hashimoto—in an invention for a reactor with opening surrounded by curved cooling tubes—discloses the use of fins in the cooling pipes to enhance the cooling effect (paragraph 21). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize fins in the cooling pipes of Hashimoto to enhance the thermal efficiency of Hamazaki as suggested by Hashimoto.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching in Hamazaki, Hashimoto, or the prior art of record of spaced apart distance being related to a pitch of the same length as a diameter of the cooling tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725